UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8189


ARNOLD DE ARMOND,

                  Plaintiff - Appellant,

             v.

CHESAPEAKE CITY JAIL; CAPTAIN EVANS, Jail Commander; WEXFORD
MEDICAL SERVICES, INC.; MS. CASTRO, Medical Administrator;
JANE DOE, R.N., Director of Nurses; MS. SCHULTZ, R.N.,
Director   of   Nurses;   ELIZABETH  SKEETER,   LPN,   Nurse
Supervisor; MS. WILLIAMS, LPN; MS. LANIER, LPN; INTAKE NURSE
JANE DOE, LPN; JANE DOE, #2, LPN; CAPTAIN SHIPLEY, Jail
Commander,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:08-cv-00424-RBS-JEB)


Submitted:    May 28, 2009                    Decided:   June 3, 2009


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Arnold De Armond, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Arnold De Armond appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C.

§ 1915A(b) (2006).         We have reviewed the record and find no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.        See De Armond v. Chesapeake City Jail,

No.   2:08-cv-00424-RBS-JEB     (E.D.     Va.   filed    Sept.    9,   2008    &

entered Sept. 10, 2008).       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the    court   and   argument      would    not   aid   the

decisional process.

                                                                       AFFIRMED




                                     2